Hon. D. W. Burkhalter
Acting County Attorney
Box 953
Tbroekmorton,Texas
Dear Sir:
                   Opillloll
                           180.o-6692
                   Re: Is the clause in a contract for
                        collection of delinquent taxes
                        permitting the eontractor six
                         months    after   the temlnation       of
                         the   oontract    to prosecute     anlts
                         filed to fFna1 judgmentsvalid?
                         And a related gueation.
         You have requested our opinion upon the following
questions:
          1. Is the clause In a delinquenttax contract
permitting the contractorsix months after tbs t8rminatlon
of the eontraot to posecute suits to final jud&mentsvalid,
and is the tax attorney entitled to his oommlaslons on all
taxes so collected during this six months period?
          2. Is the delinquenttax attorney entitled to
collect the costs that have been paid in to the collector,
when he has not done anything except file suit? If not,
who 1s entitled to such costs?
          This department la opinion Ro. 0-237A, a copy of
which is enclosed, held that under contra&s similar to the
one in which you are interested,suits for delinquenttaxes
flied by the tax attorney during the contract,periodand
settled by h%m within SIX months after th6 terminati.ondate
are clearly contemplatedby the contract, and that the
commissionto be received by the attorney applies without
question. We therefore answer your first question in the
affirmative.
Hon. D. W. Burkhalter, page 2     (O-6692)



          Article 7332, V. A. C. S., provides the fees
certain officialsreoelve In suits for collection of delln-
quent taxes, and being a later statute than Articles 7335
and 7335a, controls'over any provisions contrary thereto.
ArtIdle 7333 provides that the fees mentioned in Article
7332 are taxed as costs in delinquent tax sul.ts. We call
your attentton to that portion of Article 7332 wherein It
is provided that where delinquenttaxes are collectedunder
contracts between the commissionerscourt and others for
the oollectlon of such taxes, the fees provided for county
and district attorneys are not assessed or collected.
Therefore, In your case, there are no fees which the county
attorney or tax attorney could claim. If any such fees
were assessed and collected,they should be returned to the
taxpayer.
          Under the delinquenttax contract pertinent to
this opinion, the tax attorney receives lC$ of the amount
of all delinquenttaxes, penalty and interest actually
collected and paid to the tax collector durFng the term of
the aontract, which the tax attorney was instrumentalin
collecting. If the filing of the suits by the tax attorney
was instrumentalin collectingthe taxes, he Fs entitled
to his commissions;if they were not, he is not entFtled
to his oommissions. This Is a question of fact depending
upon each separate case*
                                   Yours very truly
                          ATTORNEYGENERAL OFTEKAS
                             BY                0. Koch
                                               0. Koch
                                             Assistant
ROK:AMM:mjs
Enclosure
APPROVED AUG 10, 1945
/&y;~;,~;~w
ATTCREEY GRNRRAL'
APPROVED OPINION COMMITTEE
BY /s/BWB CHAIRMAN